Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 2018-0099560 to Ozaki (“Ozaki”, referring to included machine translation for citation purposes).  While Ozaki has common inventors/ownership with the present application, it published more than one year prior to the effective filing date of the present case and thus qualifies as prior art against this case, and cannot be sworn behind.
Ozaki discloses a water-soluble polymer binder/dispersant for use in lithium ion battery systems comprising 60 mol% or more a (meth)acrylamide group-containing compound (a) as monomer, and in some embodiments the binder further includes an unsaturated sulfonic acid monomer units making up 0-40 mol% of the polymer.  Id. At Abstract and paragraph [0121].  In one embodiment, the upper limit of the weight average molecular weight of the polymer is 300,000.  Id. At paragraph [0151].
Further regarding claim 2, in another embodiment of the polymer binder/dispersant of Ozaki, the binder may further include methacrylic acid structural units in an amount ranging from 0-40 mol%.  Id. At paragraphs [0128] – [0133].
Further regarding claims 3, 5, and 6, in preparing a slurry for electrode fabrication, the polymer binder/dispersant was combined with electrode active material (see paragraph [0196]), conductive carbon additive (see paragraph [0210]), other polymeric binders (see paragraph [0172]) in water.  Id. At [0226].  The slurry is applied to a current collector followed by drying, the electrode then incorporated into a lithium ion battery.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki.  Ozaki is applied as described above.  As discussed above, Ozaki discloses providing a polymer comprising 60 mol% or more structural units of methacrylamide group-containing compound in combination with active material, conductive carbon, and water to fabricate electrodes.  Ozaki does not disclose a slurry comprising two different versions of its methacrylamide group-containing compound in the slurry, however, the use of two binder/dispersant polymers together in combination to perform their known roles is considered per se obvious absent a showing of unexpected results for the combinatnion.  MPEP 2143(A).  Accordingly, the use of two different versions of the methacrylamide group-containing polymer binder/dispersant of Ozaki together in a single slurry solution is considered obvious.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727